Citation Nr: 0728394	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-39 968	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
changes of the lumbosacral spine, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation for hypertension.

4.  Entitlement to service connection for residuals of injury 
to the right 5th finger.

5.  Entitlement to service connection for an adjustment 
disorder.

6.  Entitlement to service connection for arthritis of the 
right arm.

7.  Entitlement to service connection for arthritis of the 
left arm.

8.  Entitlement to service connection for post-traumatic 
stress disorder.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1960 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January 2003, 
September 2003, and June 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied entitlement to the benefits currently sought on 
appeal.

FINDING OF FACT

On July 7, 2007 the Board was notified by the VA Regional 
Office in St. Petersburg, Florida, that the appellant died in 
June 2007.

CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


